Citation Nr: 0729363	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
vocal cord disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to April 
1972 and from October 1982 to July 1984.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The record reflects that the veteran 
became a resident of Michigan during the course of this 
appeal and his claim was permanently transferred to the 
Detroit RO in February 2006.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran submitted additional 
medical evidence to the Board in May 2007.  In response, the 
Board sent correspondence to the veteran in August 2007 
advising him that that he could have the RO review the 
additional evidence that he had submitted or waive that right 
so that the Board could consider the additional evidence in 
the first instance.  The veteran elected to have the evidence 
reviewed by the RO in August 2007 correspondence.  As the 
veteran did not waive his right to have the RO review the 
additional evidence, the Board remands this case to the RO 
for its due consideration and the issuance of a Supplemental 
Statement of the Case (SSOC) reflecting such consideration 
with respect to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim with 
consideration of any evidence received 
since the August 2006 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.    

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



